DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,113,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney John Jones on January 8, 2021.
The application has been amended as follows: 
Claim 20: 
A method of fracturing a subterranean formation penetrated by a well comprising: 
A. pumping into the well at a pressure sufficient to create a fracture an aqueous well treatment fluid comprising (a) a water-soluble gellant; and (b) a non-aqueous slurry, wherein the non-aqueous slurry comprises (i) a non-aqueous liquid immiscible in water; (ii) an oil-wetting surface active material; and (iii) a crosslinking agent; and 
B. delaying crosslinking of the crosslinking agent and the gellant by absorbing at least a portion of the oil-wetting surface active material onto a 
Claim 37:
20 
Claim 39:
A method of fracturing a subterranean formation penetrated by a well comprising: 
A. pumping into the well at a pressure sufficient to create a fracture an aqueous well treatment fluid comprising (a) a water-soluble gellant; and (b) a non-aqueous slurry, wherein the non-aqueous slurry comprises (i) a non-aqueous liquid immiscible in water; (ii) a crosslinking agent; and (iii) an oil-wetting surface active material having affinity to absorb onto a surface of the crosslinking agent; 
B. forming an oil-wet crosslinking agent by absorbing the oil-wetting surface active material onto the surface of the crosslinking agent; 
C. delaying dissolution of the crosslinking agent in water by the presence of the absorbed oil-wetting surface active material on the surface of the crosslinking agent; and 
D. delaying crosslinking between the crosslinking agent and the water-soluble gellant by the delayed dissolution of the crosslinking agent.
Claim 40:
The method of claim 39, wherein the aqueous well treatment fluid pumped into the well has a viscosity less than 20 cP at 40 sec-1 and thermally thins under in-situ conditions in the subterranean formation.
Claim 42:
The method of claim 20, wherein the delay in the crosslinking is in a range of 
Claim 43:
delay in the crosslinking is in a range of 
Claim 44:
A method of fracturing a subterranean formation penetrated by a well comprising: 
A. pumping into the well at a pressure sufficient to create a fracture an aqueous well treatment fluid comprising (a) a water-soluble gellant; and (b) a non-aqueous slurry, wherein the non-aqueous slurry comprises (i) a non-aqueous liquid immiscible in water; (ii) an oil-wetting surface active material selected from the group consisting of sorbitan esters, ethoxylated sorbitan esters, alkoxylated glycerides and alkylene oxide adducts of a C6-C30 alcohol or phenol 
B. delaying crosslinking of the crosslinking agent and the gellant by absorbing onto a surface of the crosslinking agent 

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Dobson, alone or in combination with Admitted Prior Art, discloses and/or teaches methods of fracturing a subterranean formation employing a treatment fluid comprising a water-soluble gellant and non-aqueous slurry comprising components as instantly claimed (as set forth in the Non-Final Rejection mailed 7/23/2020). The reference(s), however, fails to teach the method steps in combination with the step of delaying crosslinking by absorbing the surface active material as instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.